Citation Nr: 0715362	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  05-10 708A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical Center in Anchorage, 
Alaska



THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a private medical facility on 
February 8, 2004.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran had active service from November 1973 to May 
1979.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 decision by the above Department of 
Veterans Affairs (VA) Medical Center (MC), which is the 
agency of original jurisdiction (AOJ) in this matter.  


FINDINGS OF FACT

1.  The care and services rendered to the veteran at a non-VA 
medical facility on February 8, 2004, were not authorized in 
advance and were not for the purpose of treating an 
adjudicated service-connected disability.

2.  A VA medical facility was feasibly available to the 
veteran at the time she received private medical care on 
February 8, 2004.

3.  Treatment received by the veteran on February 8, 2004, 
was not for an emergent condition where delay would have been 
hazardous to life or health.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
non-VA medical expenses incurred at Alaska Regional Hospital 
on February 8, 2004 were not met.  38 U.S.C.A. §§ 1725, 1728 
(West 2002); 38 C.F.R. §§ 17.120, 17.1000-.1008 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's only established service-connected disabilities 
are dysthymia, rated as 50 percent disabling and left 
shoulder injury residuals, rated as noncompensable.  Her 
service-connected disabilities have not been rated 
permanently and totally disabling.  

The relevant facts in this case are not in dispute.  The 
veteran is seeking reimbursement for the costs of medical 
treatment received during an admission to Alaska Regional 
Hospital on February 8, 2004 for a laceration to her upper 
lip.  Records from that facility show the veteran reported 
that the night before she was involved in a fight with her 
son who threw a salt shaker which struck her in the mouth.  
She denied loss of consciousness and was found to be in no 
specific distress.  Inspection of the face revealed a 
somewhat comminuted stellate laceration of the upper lip, 
which did not violate the vermillion border, but extended 
into the buccal mucosa significantly.  The upper incisors 
were somewhat tender, but not loose or fractured.  No other 
facial injuries were reported.  A plastic surgeon was 
consulted, who elected to repair the upper lip even though 
the injury was more than 12 hours old at that time.  It was 
noted that the veteran had possibly been drinking the night 
before.  

In June 2004, the claim for payment of medical expenses was 
denied by the Alaska VA Healthcare System (AVAHS), on the 
basis that a preferred facility was not utilized and services 
were available at VA or other Federal/contract agencies.

In various statements the veteran has essentially asserted 
that she was in acute pain and trauma and thus in no state of 
mind to decide which hospital to be taken to.  She stated 
that she did not have transportation and that the nearest VA 
facility, Elmendorf Air Force Base Hospital, was 
inaccessible.  She also indicated that a VA phone recording 
directed her to call 911 or proceed to the nearest medical 
facility if she were having an emergency.  She sought medical 
treatment on February 8, the day after her injury, from the 
closest hospital, Alaska Regional Hospital.  


Analysis

It is neither contended, nor suggested by the record, that 
the veteran had any prior authorization from VA to receive 
the medical care she was provided on February 8, 2004.

Generally speaking, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that:

(a) The care and services rendered were 
either:

(1) for an adjudicated service-
connected disability, or

(2) for a non-service-connected 
disability associated with and held 
to be aggravating an adjudicated 
service-connected disability, or

(3) for any disability of a veteran 
who has a total disability, 
permanent in nature, resulting from 
a service-connected disability, or

(4) for any injury, illness, or 
dental condition in the case of a 
veteran who is participating in a 
rehabilitation program and who is 
medically determined to be in need 
of hospital care or medical services 
for reasons set forth in 38 C.F.R. § 
17.47(i) (formerly § 17.48(j)); and

(b) The services were rendered in a 
medical emergency of such nature that 
delay would have been hazardous to life 
or health; and

(c) No VA or other Federal facilities 
were feasibly available and an attempt to 
use them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or treatment had 
been or would have been refused.

If any one of the foregoing requirements is lacking, the 
benefit sought may not be granted.  See 38 U.S.C.A. § 1728; 
38 C.F.R. § 17.120; Zimick v. West, 11 Vet. App. 45, 49 
(1998); Malone v. Gober, 10 Vet. App. 539, 547 (1997).

In this case there is no indication that the emergency room 
treatment the veteran received on February 8, 2004, was for a 
service-connected disability.  Thus, she fails to meet the 
first of the three criteria under 38 U.S.C.A. § 1728 and 38 
C.F.R. § 17.120 for entitlement to reimbursement or payment 
by VA of the cost of unauthorized medical treatment.  The 
evidence also does not show that she sought treatment for a 
non- service connected disability associated with and held to 
be aggravating an adjudicated service-connected disability, 
that she has a total disability that is permanent in nature 
resulting from a service-connected disability, or that she is 
participating in a rehabilitation program.  Accordingly, the 
criteria for payment or reimbursement for unauthorized 
medical treatment under 38 U.S.C.A. § 1728 are not met and 
this claim under this theory of entitlement must be denied. 
See Zimick v. West, 11 Vet. App. at 49.   

The Board also notes that payment or reimbursement for 
emergency services for non-service-connected conditions in 
non-VA facilities may be authorized under 38 U.S.C.A. § 1725 
and 38 C.F.R. §§ 17.1000-1003.  Section 1725 was enacted as 
part of the Veterans Millennium Health Care and Benefits Act, 
Public Law No. 106-177.  The provisions of the Millennium Act 
became effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority the veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public.

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
veteran becomes stabilized);

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24- 
month period preceding the furnishing of 
such emergency treatment;

(f) The veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment and the veteran 
has no contractual or legal recourse 
against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider;

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment for 
a service-connected disability).

38 C.F.R. § 17.1002 (2006).

The AVAHS concluded medical services were feasibly available 
for the veteran's care from the Elmendorf Air Force Base 
Hospital; therefore, she does not qualify for reimbursement 
under these provisions.  Review of the record does not 
indicate that any attempt to use VA facilities beforehand or 
to obtain prior VA authorization for the services required 
would have been unreasonable, unsound, unwise, or not 
practicable.  Likewise, the evidence does not otherwise 
reflect that the VA facility was closed or would have refused 
treatment of the veteran on February 8, 2004.  Nor was she 
brought to Alaska Regional Hospital by ambulance personnel 
who may have determined that the nearest appropriate level of 
care was at the non-VA facility.  Rather the veteran made a 
choice of which hospital to visit, and her choice was the 
private hospital, not the VA facility.  

In addition, there is simply no competent evidence in any of 
the associated records that the veteran's lip laceration 
constituted a medical emergency.  The veteran's injury was 
not a condition of such a nature that a prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health.  In fact, the veteran did not seek immediate 
medical attention for her lip injury, but waited until the 
next day before going to the emergency room.  Moreover, the 
Board observes in essence that if the situation was clearly 
emergent the veteran should, and could, have arranged for an 
ambulance for transportation rather than waiting for a ride 
by private vehicle.  While the Board acknowledges that the 
injury may have required medical attention, the treatment 
does not meet the requirements for emergency services under 
38 C.F.R. § 17.1002.  See also 38 U.S.C.A. § 1725.  

In arriving at this decision, the Board notes that the only 
reports of a medical emergency or the lack of available VA 
facilities come from the veteran.  As layman, however, she is 
only qualified to report evidence which is capable of lay 
observation.  She is not qualified to render opinions which 
require medical expertise, such as the diagnosis or cause of 
a particular disability or a determination that a particular 
situation constitutes a medical emergency.  38 C.F.R. § 
3.159(a)(1)-(2) (2006); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Therefore, without more, her opinion 
cannot be considered competent evidence to support her claim.

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, enhanced the notice and 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 
& Supp. 2006)).

It is noted that in a letter dated in December 2004, the VAMC 
informed the veteran of its duty to assist her in 
substantiating her claim under the VCAA, and the effect of 
this duty upon her claim.  In addition, the veteran was 
advised, by virtue of the February 2005 statement of the case 
(SOC), of the pertinent law and what the evidence must show 
in order to substantiate her claim, and adequately explained 
the basis for the decision.  The VAMC has obtained the 
pertinent records for the treatment in question which the 
veteran received.  She has not submitted or made reference to 
any additional records which would tend to substantiate her 
claim.  It appears clear, therefore, that there are no 
outstanding records or other evidence that could support the 
claim.

VA has satisfied its duty to assist the veteran in apprising 
her as to the evidence needed, and in obtaining evidence 
pertaining to her claim, under the VCAA.  38 U.S.C.A. 
§§ 5103, 5103A.  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc). 


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a private medical facility on 
February 8, 2004, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


